 UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
JEFFREY ANTIDORMI,
                                              1:18-cv-1344
                        Plaintiff,            (GLS/CFH)

                 v.

NATIONAL RAILROAD
PASSENGER CORP.,

                   Defendant.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Shapero Roloff Co., LPA              ANDREW JOHN THOMSPON,
U.S. Bank Centre                     ESQ.
1350 Euclid Ave., Suite 1550
Cleveland, OH 44115

Flynn & Wietzke, P.C.                MARC T. WIETZKE, ESQ.
1205 Franklin Ave, Suite 370
Garden City, NY 11530

FOR THE DEFENDANT:
Littler, Mendelson Law Firm          JACQUELINE P. POLITO, ESQ.
375 Woodcliff Drive, 2nd Floor       PAMELA S.C. REYNOLDS, ESQ.
Fairport, NY 14450

Gary L. Sharpe
Senior District Judge
                 MEMORANDUM-DECISION AND ORDER

                                 I. Introduction

      Plaintiff Jeffrey Antidormi brings this action under Title I of the

Americans with Disabilities Act1 (ADA) and Section 504 of the

Rehabilitation Act2 against his employer, defendant National Railroad

Passenger Corp. (hereinafter “Amtrak”). (Compl., Dkt. No. 1.) Antidormi

alleges that Amtrak discriminated against him when it demoted him due to

a vision deficiency and later retaliated against him. (Id. at ¶¶ 39-60.)

Pending is Amtrak’s motion to dismiss, (Dkt. No. 9), which is granted in

part and denied in part for the following reasons.

                                 II. Background

A.    Facts3

      Antidormi is deuteranomalous; that is, his vision suffers from a mild

form of color deficiency. (Compl. ¶ 10.) When this condition stopped him

from passing the Ishihira Vision Test as part of Amtrak’s pre-employment

      1
          See 42 U.S.C. §§ 12101-17.
      2
          See 29 U.S.C. § 794.
      3
       Unless otherwise noted, the facts are drawn from the complaint
and presented in the light most favorable to Antidormi.
                                        2
physical exam, Amtrak allowed him to take a secondary color vision acuity

test. (Id. ¶ 11.) He passed and began working for Amtrak as an assistant

conductor4 in October 2013. (Id. ¶¶ 9, 11.) Four years later, Amtrak

promoted him to conductor.5 (Id. ¶ 9.) Despite his condition, he “can

safely and effectively perform all of the essential functions of his job as a

[c]onductor or [a]ssistant [c]onductor” and has worked both positions

without incident. (Id. ¶¶ 19, 35.) Moreover, throughout his career, routine

physical exams––including evaluation of his color vision acuity––found him

medically qualified to work without limitation. (Id. ¶ 12.) He also passed

annual “Block Testing,” which included signal examinations. (Id. ¶ 13.)

      “On or about October 16, 2013, Amtrak required [Antidormi] to take a

color vision test as a part of the newly[-]implemented conductor

certification requirements[.]” (Id. ¶ 15); see 49 C.F.R. § 242.117 (requiring

railroads, as of January 1, 2012, to ensure that its employees meet certain

visual acuity thresholds before recertification). Specifically, Antidormi “was


       4
         “[T]he position of [a]ssistant [c]onductor does not require the ability
to differentiate signals.” (Compl. ¶ 19.)
       5
        “The conductor is in charge of the movement of the train and his
[or her] duties include the interpretation of railroad signals.” (Compl.
¶ 20.)
                                       3
asked to take an Ishihira Plate Test, as opposed to the secondary color

vision acuity test he had passed throughout his employment.” (Compl.

¶ 15.) He failed the test. (Id.) “On or about December 9, 2013, [Antidormi]

was given a field vision test to determine his ability to differentiate colors in

railroad signals.” (Id. ¶ 16.) The field test used specially-constructed

signals instead of signals used in the zone where he worked. (Id. ¶¶ 14,

16-17.) He failed that test as well. (Id. ¶ 17.)

      On December 23, 2013, Antidormi sought reconsideration from

Amtrak of his field test failure. (Id. ¶ 19); see 49 C.F.R. § 242.401(a) (“A

railroad shall notify a candidate for certification or recertification of

information known to the railroad that forms the basis for denying the

person certification and provide the person a reasonable opportunity to

explain or rebut that adverse information in writing prior to denying

certification.”). He also requested that Amtrak make an accommodation

and allow him to work as an assistant conductor. (Id. ¶ 19.) “On January

21, 2014, Amtrak reiterated its denial of conductor certification,” because,

in its opinion, Antidormi’s reconsideration request “did not provide any

basis to overturn the original determination that [he] failed to meet the

vision acuity standards outlined in 49 C[.]F[.]R[.] [§] 242.117.” (Id. ¶ 21

                                         4
(internal quotation marks omitted).) Amtrak also denied Antidormi’s

request to work as an assistant conductor. (Id. ¶ 22.)

      In April 2014, Antidormi filed a “Petition for Review of Certification

Revocation” with the Federal Railroad Administration Operating Crew

Review Board (hereinafter the “Review Board”6), which “sought an

additional field test under conditions that allowed him to demonstrate that

he can safely perform the duties of [c]onductor, or in the alternative,

conditional certification that would allow him to work as an [a]ssistant

[c]onductor.” (Id. ¶ 24.) The Review Board found that Amtrak

misinterpreted 49 C.F.R. § 242.117 by basing its decision solely on

Antidormi’s failure to meet vision acuity standards without considering

whether a limited, conditional certification was appropriate. (Dkt. No. 18,

Attach. 5 at 7.7) By way of example, the Review Board noted that “a

      6
       The Review Board has the authority to hear petitions from “[a]ny
person who has been denied certification, denied recertification, or has
had his or her certification revoked and believes that a railroad incorrectly
determined that he or she failed to meet the certification requirements[.]”
49 C.F.R. § 242.501.
      7
        The court properly considers the Review Board’s decision at this
stage because the complaint “relies heavily upon its terms and effect,
which renders the document integral to [it].” Chambers v. Time Warner,
Inc., 282 F.3d 147, 153 (2d Cir. 2002) (internal quotation marks and
citation omitted).
                                       5
conditional certification . . . might include a candidate with a minor color

vision deficiency being certified as a conductor who may operate solely . . .

in territories that contain only one or few color-based signals and where a

crewmember could assist the conductor in interpreting the few color-based

signals.” (Id.) The Review Board also found that “[b]ecause of the lack of

adequate records and transparency in the decision-making process, [it

could not] determine whether Amtrak meant to apply a more stringent

requirement in making its denial decision or . . . misread[] [the] regulations

as the more stringent requirement.” (Id. at 8.) The Review Board further

criticized Amtrak’s decision-making process:

      If a railroad intends to implement a system-wide type test for an
      examinee who has not previously worked system-wide, the
      railroad should provide its rationale for doing so. It is not
      acceptable for a railroad . . . to inform an examinee that the
      railroad must ignore a demonstrated positive safety record with a
      limited work arrangement because [federal] regulations apply a
      stricter standard, as that is not a true statement.

Id. at 9-10 (internal quotation and citation omitted). Accordingly, the

Review Board remanded the matter and instructed Amtrak to issue a new

decision regarding Antidormi’s certification. (Id. at 10.)

      In March 2015, Amtrak responded to the remand by stating “that it

complied with its own medical standards and federal regulations,” and

                                       6
“[Antidormi] failed to prove that he can meet those color vision acuity

standards.” (Id. ¶ 31.) But, according to Antidormi, Amtrak “did not

address the reasons, if any, that [Antidormi] could not work as a

[c]onductor or [a]ssistant [c]onductor safely, with or without a conditional

certification.” (Id.)

      Thereafter, Antidormi again requested that Amtrak certify him to work

as a conductor or grant him conditional certification that would allow him to

work as an assistant conductor. (Id. ¶ 32a.8) On September 22, 2016,

Amtrak refused his request. (Id. ¶ 33a.) Instead, Amtrak demoted him to

baggage handler, a position “at the bottom of the seniority roster at a

significant reduction in wages.” (Id. ¶¶ 23, 33a.)

      Antidormi cross-filed a charge of discrimination with the Delaware

Department of Labor and the Equal Employment Opportunity Commission

(EEOC) on March 14, 2017, (Dkt. No. 9, Attach. 1 at 4),9 and received a

       8
       The complaint contains two paragraphs numbered “32” and two
paragraphs numbered “33.” (Compl. at 6.) The court refers to the first
sequential paragraph as “a” and the second as “b” in both instances.
       9
         Antidormi’s complaint alleges that he filed his EEOC complaint on
or about March 4, 2017. (Compl. ¶ 32b.) However, the EEOC complaint
itself is dated March 14, 2017. (Dkt. No. 9, Attach. 1 at 4.) The court
accepts the filing date in the EEOC complaint, which is properly
considered at this stage. See Morris v. David Lerner Assocs., 680 F.
                                       7
“right to sue” letter on August 18, 2018, (Compl., Attach.1).

B.    Procedural History

      Antidormi commenced this action on November 15, 2018. (Compl.)

He asserts an ADA discrimination claim, (id. ¶¶ 39-45), ADA retaliation

claim, (id. ¶¶ 46-51), and a Section 504 discrimination claim, (id. ¶¶ 52-60).

He seeks compensatory and punitive damages, declaratory and injunctive

relief, and attorney’s fees and costs. (Id. at 9.) On January 30, 2019,

Amtrak filed the pending motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6). (Dkt. No. 9.)

                          III. Standard of Review

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the standard, the

court refers the parties to its prior decision in Mills-Sanchez v. Research

Found. for State Univ. of N.Y., 1:18-cv-723, 2019 WL 2549726, at *4-5

(N.D.N.Y. June 20, 2019), appeal filed, No. 19-2405 (2d Cir. Aug. 6, 2019).

                              IV. Discussion


Supp. 2d 430, 436 (E.D.N.Y. 2010) (recognizing “EEOC charges and
right-to-sue letters are public documents that may be considered in a
motion to dismiss without converting the action to a motion for summary
judgment.”) (internal quotation marks and citation omitted).
                                      8
A.    Exhaustion of Administrative Remedies

      “Before commencing an action in federal court alleging violations

of . . . the ADA, a plaintiff must first file a timely charge with the EEOC.”

Hamzik v. Office for People with Developmental Disabilities, 859 F. Supp.

2d 265, 277 (N.D.N.Y. 2012) (internal citations omitted). That is, the

plaintiff “generally must file a charge of discrimination with the EEOC within

three hundred days after the alleged unlawful employment practice

occurred.” Duplan v. City of New York, 888 F.3d 612, 621 & n.7 (2d Cir.

2018) (internal quotation marks and citation omitted). Under the continuing

violation doctrine, “if a . . . plaintiff files an EEOC charge that is timely as to

any incident of discrimination in furtherance of an ongoing policy of

discrimination, [then] all claims of acts of discrimination under that policy

will be timely even if they would be untimely standing alone.” Chin v. Port

Auth. of N.Y. & N.J., 685 F.3d 135, 155-56 (2d Cir. 2012) (internal

quotation marks and citations omitted). However, the doctrine “is

disfavored and will be applied only upon a showing of compelling

circumstances.” Abboud v. County of Onondaga, 341 F. Supp. 3d 164,

177 (N.D.N.Y. 2018) (internal quotation marks and citations omitted).

Additionally, the doctrine does not apply “to discrete unlawful acts, even

                                         9
where those discrete acts are part of a serial violation.” Gonzalez v. Hasty,

802 F.3d 212, 220 (2d Cir. 2015) (internal quotation marks and citation

omitted).

      “In addition to timeliness, the exhaustion requirements also mandate

that the claims asserted in federal court be identical or ‘reasonably related’

to those filed with the EEOC.” Saaidi v. CFAS, LLC, 740 F. Supp. 2d 357,

363 (N.D.N.Y. 2010) (internal citation omitted). “[T]he reasonably related

doctrine does not excuse a plaintiff’s failure to include allegations in his

administrative complaint where those allegations pertained to conduct that

had occurred before the administrative complain[t] was filed.” Guerrero v.

FJC Sec. Servs. Inc., No. 10 Civ. 9027, 2012 WL 2053535, at *4 (S.D.N.Y.

June 5, 2012) (internal quotation marks and citation omitted). Similarly,

“‘reasonably related’ retaliation claims are excused from the exhaustion

requirement only if they arise during the pendency of an EEOC

investigation or a timely filed federal case.” Duplan, 888 F.3d at 624.

      Here, Antidormi instituted proceedings with a state agency and the

EEOC on March 14, 2017. (Dkt. No. 9, Attach. 1 at 4.) Accordingly, any

conduct occurring prior to May 18, 2016 was not properly within the EEOC

charge. See Duplan, 888 F.3d at 621 & n.7. Contrary to Antidormi’s

                                       10
arguments, (Dkt. No. 18 at 8-10), the continuing violation doctrine does not

apply to any of Amtrak’s pre-May 18, 2016 conduct because it consisted of

discrete acts––even if they were part of a serial ADA violation. See

Gonzalez, 802 F.3d at 220. Moreover, Antidormi offers no compelling

reasons to apply this disfavored doctrine. See Abboud, 341 F. Supp. 3d at

177. Furthermore, the reasonably related doctrine cannot save any of the

conduct occurring prior to May 18, 2016. See Guerrero, 2012 WL

2053535, at *4. Accordingly, the only adverse employment actions that

may form the basis of Antidormi’s claims occurred on September 22, 2016,

when Amtrak denied his certification requests and demoted him to

baggage handler.10 (Compl. ¶¶ 23, 32a, 33a.)

     Likewise, two of the protected activities Antidormi relies on to support

his retaliation claim––his December 2013 request for accommodation and

his April 2014 petition to the Review Board––were not mentioned in the

EEOC charge and cannot be saved by the reasonably related doctrine.

(Compare Compl. ¶¶ 19, 24, with Dkt. No. 9, Attach. 1 at 4); see Duplan,

888 F.3d at 624. That leaves only Antidormi’s filing of the EEOC charge

      10
       Amtrak’s pre-May 28, 2016 conduct may nonetheless serve as
background evidence to support a properly-exhausted claim. See Nat’l
R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113 (2002).
                                     11
itself, which––despite Amtrak’s arguments to the contrary, (Dkt. No. 9,

Attach. 2 at 8)––is clearly a protected activity that may support a retaliation

claim. See Jaeger v. N. Babylon Union Free Sch. Dist., 191 F. Supp. 3d

215, 232 (E.D.N.Y. 2016).

B.    Retaliation Claim

      To establish a prima facie case of retaliation, a plaintiff must show

that: “(1) he engaged in an activity protected by the ADA; (2) the employer

was aware of this activity; (3) the employer took adverse employment

action against him; and (4) a causal connection exists between the alleged

adverse action and the protected activity.” Treglia v. Town of Manlius, 313

F.3d 713, 719 (2d Cir. 2002) (internal citation omitted). It is axiomatic that

a plaintiff’s protected activity must precede an adverse action in order to

state a cognizable retaliation claim. See Braxton v. TWU Local 100,

16-CV-9425, 2017 WL 6542500, at *3 (S.D.N.Y. Dec. 21, 2017); Nakis v.

Potter, 422 F. Supp. 2d 398, 423 (S.D.N.Y. 2006).

      Given that Antidormi’s filing of the EEOC charge is the only protected

activity immune from exhaustion issues, and he alleges no adverse

employment action followed it, Antidormi fails to state a retaliation claim.

See Braxton, 2017 WL 6542500, at *3; Nakis, 422 F. Supp. 2d at 423.

                                      12
Accordingly, this claim is dismissed.

C.    Discrimination Claim

      [T]o establish a prima facie case under the ADA, a plaintiff must
      show by a preponderance of the evidence that: (1) his employer
      is subject to the ADA; (2) he was disabled within the meaning of
      the ADA; (3) he was otherwise qualified to perform the essential
      functions of his job, with or without reasonable accommodation;
      and (4) he suffered adverse employment action because of his
      disability.

McMillan v. City of New York, 711 F.3d 120, 125 (2d Cir. 2013) (internal

quotation marks and citation omitted).

      1.    Disabled Within the Meaning of the ADA

      First, Amtrak argues that Antidormi is not disabled under the ADA

because he fails to allege that Amtrak regarded him as having an

impairment that substantially limited a major life activity. (Dkt. No. 9,

Attach. 2 at 11-12.) In response, Antidormi concedes that his condition

does not substantially limit one or more major life activities, but he argues

that his complaint sufficiently alleges that Amtrak regarded him as

disabled. (Dkt. No. 18 at 11); see 42 U.S.C. § 12102(1)(A),(C) (defining

“disability” as “a physical or mental impairment that substantially limits one

or more major life activities of such individual” or “being regarded as having

such an impairment”).

                                        13
      An individual meets the requirement of “being regarded as having
      such an impairment” if the individual establishes that he or she
      has been subjected to an action prohibited under this chapter
      because of an actual or perceived physical or mental impairment
      whether or not the impairment limits or is perceived to limit a
      major life activity.

42 U.S.C. § 12102(3)(A).

      In 2008, Congress amended the portion of the ADA relied on by

Antidormi. ADA Amendments Act of 2008, Pub. L. 110–325,122 Stat.

3353 (2008). Although the current statutory language is not a model of

clarity, Congress was clear that it was meant to overrule Supreme Court

precedent that “narrowed the broad scope of protection intended to be

afforded by the ADA.” Id. at § 2(a)(4),(5); see Widomski v. State Univ. of

N.Y. (SUNY) at Orange, 933 F. Supp. 2d 534, 542 (S.D.N.Y. 2013), aff’d,

748 F.3d 471 (2d Cir. 2014). Thus, in cases involving post-2008 conduct,

as here, a plaintiff need not allege facts to suggest that the impairment an

employer mistakenly regarded him as having was one that substantially

limited one or more major life activities. Instead, “plaintiffs need only

demonstrate that the employer regarded them as impaired, whether or not

that impairment is believed to limit a major life activity.” Palmieri v. City of

Hartford, 947 F. Supp. 2d 187, 200 (D. Conn. 2013) (citing Hilton v. Wright,


                                       14
673 F.3d 120, 129 (2d Cir. 2012)).

      Consequently, Amtrak’s argument fails because it relies upon cases

that applied the old standard. (Dkt. No. 9, Attach. 2 at 12 (citing Francis v.

City of Meriden, 129 F.3d 281, 284 (2d Cir. 1997); Amie v. Shinseki, 806 F.

Supp. 2d 641, 644 (W.D.N.Y. 2011); Keating v. Gaffney, 182 F. Supp. 2d

278, 286 (E.D.N.Y. 2001)).)

      2.    Otherwise Qualified

      Next, Amtrak argues that Antidormi’s discrimination claim must fail

because his deuteranomalous condition kept him from “demonstrat[ing]

visual acuity,” which was an essential function of his job. (Dkt. No. 9,

Attach. 2 at 13.)

      The ADA prohibits employers from “using qualification standards,

employment tests[,] or other selection criteria that screen out . . . an

individual with a disability . . . unless the standard, test[,] or other selection

criteria, as used by the [employer], is shown to be job-related for the

position in question and is consistent with business necessity.” 42 U.S.C.

§ 12112(b)(6). This “business necessity” standard is “quite high”: “the

employer must . . . show that the asserted ‘business necessity’ is vital to

the business,” that “the examination or inquiry genuinely serves the

                                        15
asserted business necessity[,] and that the request is no broader or more

intrusive than necessary.” Conroy v. N.Y. State Dep’t of Corr. Servs., 333

F.3d 88, 97-98 (2d Cir. 2003).

      At this stage, given the Review Board’s criticism of the stringent

examinations conducted by Amtrak, (Dkt. No. 18, Attach. 5 at 7-11), it is far

from clear that they were no broader or more intrusive than necessary.

See Conroy, 333 F.3d 88 at 98. Furthermore, even if the examination was

no broader than necessary, granting a reasonable accommodation may

have eliminated the business necessity of demoting Antidormi based on

his vision deficiency. (Dkt. No. 18, Attach. 5 at 7.) However, Amtrak never

addressed the prospect of such a conditional certification. (Compl. ¶ 31.)

Accordingly, this argument also fails.

      3.    Causal Connection Between Disability and Adverse
            Employment Action

      Lastly, Amtrak argues that Antidormi’s allegations do not give rise to

an inference of discrimination because the adverse employment action was

required when Antidormi could not demonstrate visual acuity in accordance

with 49 C.F.R. § 242.117. (Dkt. No. 9, Attach. 2 at 14-15 (citing 29 C.F.R.

§ 1630.15(e) (“It may be a defense to a charge of discrimination . . . that a


                                      16
challenged action is required or necessitated by another [f]ederal law or

regulation, or that another [f]ederal law or regulation prohibits an

action[.]”)).) However, at this stage, this argument is belied by indications

that Amtrak failed to comply with these federal regulations.11 (Compl.

¶¶ 27-30; Dkt. No. 18, Attach. 5 at 4-11.)

                               V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that Amtrak’s motion to dismiss (Dkt. No. 9) is GRANTED

IN PART and DENIED IN PART as follows:

            GRANTED as it relates to Antidormi’s (1) retaliation claim and

            (2) discrimination claim based on conduct occurring prior to

            May 18, 2016 or not contained within the EEOC charge; and

            DENIED in all other respects; and it is further

      ORDERED that the parties contact Magistrate Judge Christian F.



      11
        Amtrak also asserts that there is no inference of causation
because Amtrak knew about Antidormi’s condition since the start of his
employment and employed him for a decade nonetheless. (Dkt. No. 9,
Attach. 2 at 15 (citing Compl. ¶¶ 11-12).) However, Amtrak fails to
develop this argument or cite a single case to support the notion that this
precludes Antidormi’s discrimination claim. Accordingly, this argument
fails.
                                      17
Hummel to schedule further proceedings in accordance with this

Memorandum-Decision and Order; and it is further

     ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

September 3, 2019
Albany, New York




                                     18
